Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 07/09/2011. Claims 1, 11 and 17 have been amended. Claims 7 and 15 have been canceled. Claims 1-6, 8-14 and 16-20 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 07/26/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.


Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for importation of configuration item data into a configuration management database. The detailed implementation indicates: (1) A cloud-based configuration item database (CMDB) system, comprising: at least one memory configured to store one or more configuration item (Cl) tables of the CMDB system, an import sources table, and instructions of a CMDB importation tool; at least one processor configured to execute the instructions of the CMDB importation tool to perform actions comprising: presenting a graphical user interface (GUI) of the CMDB importation tool, wherein the GUI includes user input mechanisms configured to receive user input to define an import configuration of an import operation to import external service data into the CMDB; (2) Receiving the user input via the GUI of the CMDB importation tool and defining the import configuration of the import operation based on the user input; (3) Storing the import configuration of the import operation in the import sources table; (4) Receiving the external service data from an external service; and (5) Importing the external service data into the one or more Cl tables of the CMDB in accordance with the import 

Pertinent Art
4.	Puvvada et al, US 20180121486, discloses a configuration management database governance, wherein the process comprises identifying a first configuration item and a second configuration item, identifying a relationship between the first configuration item and the second configuration item, identifying a relationship rule governing the relationship between the first configuration item and the second configuration item, and determining whether the relationship between the first configuration item and the second configuration item is consistent with the relationship rule.
	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
07/12/2021

/HUNG D LE/Primary Examiner, Art Unit 2161